Citation Nr: 1424366	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania which, in part, granted service connection for bilateral pes planus with plantar fasciitis and assigned a single 10 percent rating effective August 21, 2009.  

In November 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.  

The issues of service connection for bilateral 1st metatarsophalangeal joint degenerative arthritis and left hallux valgus, to include as secondary to service-connected pes planus with plantar fasciitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's pes planus with plantar fasciitis has been manifested by bilateral arch and heel pain, abduction of the forefoot from the heels, everted calcaneus (heel bone), a throbbing/burning sensation in both feet which sometimes radiates to the ankle, pain on manipulation and use, marked tenderness and the necessity of wearing orthopedic shoes.

2.  Throughout the appeal period, the Veteran has had a right foot disability that can be characterized as severe.

3.  Throughout the appeal period, the Veteran has had a left foot disability that can be characterized as severe.


CONCLUSIONS OF LAW

1  The criteria for an initial disability rating of 30 percent (but no higher) for service-connected right foot pes planus with plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.25, 4.68, 4.71a, Diagnostic Code 5284 (2013).
2. The criteria for an initial disability rating of 30 percent (but no higher) for service-connected left foot pes planus with plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.25, 4.68, 4.71a, Diagnostic Code 5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

In this case, the Veteran was provided with VCAA notice in September 2009 prior to the initial January 2010 adjudication.  The July 2010 SOC provided the Veteran with the relevant rating criteria for pes planus.  The Veteran has had the opportunity to submit evidence of the severity of his symptoms and the Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records and Social Security Administration records.  The Veteran has not indicated there is any outstanding evidence that VA has not attempted to acquire.  

In addition, the Veteran was afforded VA examinations in December 2009 and June 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, these two examinations provide the medical information needed to address the rating criteria relevant to the issues on appeal and the appropriateness of the initial rating granted by the RO.  The Board recognizes that the most recent examination is almost 3 years old.  Here, however, it is conceded that the Veteran has suffered from a severe disability in both feet since the grant of service connection and there has been no allegation that the disability has increased in severity since 2011.  The Board finds there is adequate medical evidence of record to make a fully informed determination in this case without prejudice to the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Diagnostic Codes (DCs) 5276-5284 can be used to evaluate disabilities of the feet.  As part of the consideration as to which code or codes are the most appropriate to utilize, the Board must be mindful that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding. 38 C.F.R. § 4.14.  The Court of Appeals for Veterans Claims explained in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) that when determining whether separate disability ratings are warranted, "[t]he critical element is that none of the symptomatology for any . . .  conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  The rationale for 38 U.S.C.A. § 4.14 prohibition of pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" incurred.

In addition to the rule against pyramiding, the Board must keep in mind the amputation rule which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2013).  In this case, the evaluation for amputation of the forefoot, amputation proximal to metatarsal bones (more than one-half of metatarsal loss) is 40 percent.

Here, upon review of the medical evidence, the Board finds that the two potentially applicable diagnostic codes are Diagnostic Code (DC) 5276 for flatfoot, acquired (a.k.a pes planus) and DC 5284 for other foot injuries.  If the Veteran's lone foot disability was "pes planus", it would be entirely described by DC 5276, as that code is provided to specifically address pes planus and no other code would be considered potentially applicable.  However, here, the Veteran is service connected for bilateral pes planus with plantar fasciitis, suggesting that his disability involves more than just pes planus.  As such, it is appropriate to consider DC 5284 for rating plantar fasciitis analogously, as it applies as a catchall Diagnostic Code when the provided DCs do not fully describe a foot disability or disabilities.  38 C.F.R. § 4.20; see Fenderson v. West, 12 Vet. App. 119, 128 (1999) (noting that DC 5284 can be applied to a plantar fasciitis disability).
DCs 5277-5283 relate to conditions and symptoms that are not present in this case.  

DC 5276 provides a 10 percent rating for moderate flatfoot (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet.  A 20 percent rating unilaterally or 30 percent rating bilaterally can be assigned for severe flatfoot with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 30 percent rating unilaterally or a 50 percent rating bilaterally can be assigned for pronounced flatfoot with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation and lack of improvement by orthopedic shoes or appliances. 

Diagnostic Code 5284 provides criteria for rating other foot injuries. A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  Unlike DC 5276, which provides for a single rating bilaterally, a separate rating for each foot can be granted pursuant to DC 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; VA must make an "equitable and just" determination upon review of the evidence of record and "as contemplated by the requirements of the law."  38 C.F.R. § 4.6.

Currently, the Veteran is rated as 10 percent disabled under DC 5276.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO and finds that it is. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

III.  The Evidence and Analysis of Entitlement to an Increased Rating
The Veteran contends that his service-connected bilateral pes planus with plantar fasciitis is more severe than is recognized by a 10 percent rating. 
Prior to the initial grant of a 10 percent rating, a December 2009 VA examination report reflected complaints of heel pains and pains over the lateral surfaces of both feet.  The Veteran could walk 1/4-mile, but used a cane to do so.  The examiner found pain on motion of each foot, pain on manipulation of each foot, but no callosity.  The achilles tendons were aligned with the os calci, bilaterally.  The diagnoses were mild to moderate pes planus, bilaterally; and, moderate to severe plantar fasciitis, bilaterally.

A March 2010 VA podiatry report noted everted calcaneus, bilaterally, left worse than right; and, forefoot abducted on rear foot, left worse than right.

An Orthopedic Consultation Report dated in April 2011 indicated the Veteran could not walk on his heels and toes.  He indicated he experienced a burning sensation in both feet.

A June 2011 VA examination report reflected "marked tenderness" in both feet upon palpitation of manipulation particularly at the heels.  There was not callosity and the achilles tendons were aligned with the os calci, bilaterally.  The diagnoses were moderate pes planus, bilaterally; and, severe plantar fasciitis, bilaterally.

In November 2011, the Veteran had a hearing before the Board and indicated he had not worked for over 3 years, mostly because of his feet.  He testified that he was in constant pain; he experienced bruising from his orthopedic shoes and that he was told he might soon need a walker instead of a cane. He stated that he had pain in both feet and heels when he stands or walks and that pain had worsened with the passage of time.  He described the pain as throbbing and indicated that at times it radiated to his ankles.

VA treatment records and outpatient treatment records indicate treatment for painful feet and that the Veteran had cortisone injections in his heels to eleviate his discomfort. 


In analyzing whether an increased rating is warranted, the Board notes that the service-connected disability includes both a condition for which there is a specific DC (e.g., pes planus), and one for which there is not (e.g., plantar fasciitis), as in "bilateral pes planus with plantar fasciitis."  In this situation and as mentioned previously, the necessity to consider DC 5284 is reasonably raised because the service-connected disability might qualify for a higher rating under that Code.  See Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (holding that the Board erred when it failed to consider a Diagnostic Code where the criteria were "arguably met").

Here, the Board finds that it is unclear which symptoms of the Veteran's foot condition are attributable to pes planus and which are attributable to plantar fasciitis.  Therefore, the issue of pyramiding precludes a grant of separate ratings under both DC 5276 and DC 5284.  Upon review of the evidence, the Board finds it is more appropriate to rate the Veteran's foot disability under DC 5284, rather than the previously used DC 5276, as the result is more favorable to the Veteran and more clearly compensates for a foot disability in each individual foot that is severe.  See Pernorio, 2 Vet. App. 629; Tedeschi, 7 Vet. App. at 414.

When considering a rating under DC 5276, the Board finds that the manifested symptoms would entitle the Veteran to no more than a 30 percent disability rating.  A 50 percent rating would not be appropriate as displacement and spasm of the tendo achilles is not shown and orthopedic shoes have improved the Veteran's situation.  In addition, a 30 percent rating would appropriately compensate the Veteran for a severe foot disability which the Board finds is present in this case.  The Board could grant such an increase and end the analysis there.  

However, because the Board finds that DC 5284 is an appropriate code to use; that the Veteran has a severe disability in his feet; and that the Veteran is precluded from a rating under both codes due to pyramiding, DC 5284 must also be considered.  Under DC 5284, which will take into account the severe plantar fasciitis as well as the pes planus, the Veteran would be entitled to a 30 percent rating for each foot.  This outcome is more favorable to the Veteran than a single 30 percent rating under DC 5276.  When combining a 30 percent rating for the left foot with a 30 percent rating for the right foot, the Veteran will be entitled to a 50 percent rating for his foot disability.  See 38 C.F.R. § 4.25.  Moreover, each foot rated separately under DC 5284 would allow for consideration of the bilateral factor pursuant to 38 C.F.R. § 4.26.  Notably, such separate ratings will not violate the amputation rule because neither individual foot would be rated as more than 40 percent disabled.  As mentioned, a 40 rating is only allowable when there is loss of use of a foot.  That is not the case here.  Accordingly, based on the foregoing and resolving reasonable doubt in favor of the Veteran, the Board will grant a 30 percent rating for the left foot and a 30 percent rating for the right foot pursuant to DC 5284.  

The Board recognizes the Veteran already has a 10 percent rating for his foot disability assigned under DC 5276 and that the rule against pyramiding precludes the assignment of separate ratings under the two codes.  However, the Board's decision to grant the Veteran's request for an increased rating under DC 5284 instead of DC 5276 causes no prejudice to the Veteran as it is more beneficial to him.  Thus, to clarify, the Veteran's pes planus with plantar fasciitis will now be rated only under DC 5284 for each foot and will no longer be assigned a single rating for both feet under DC 5276.

IV. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's pes planus with plantar fasciitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  The Board has found that the Veteran has a severe disability in both of his feet and has assigned separate ratings for each foot that takes into consideration such level of disability.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).


ORDER

Entitlement to a 30 percent rating (but no higher) for right foot pes planus with plantar fasciitis (formerly rated under Diagnostic Code 5276) is granted under Diagnostic Code 5284, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent rating (but no higher) for left foot pes planus with plantar fasciitis (formerly rated under Diagnostic Code 5276) is granted under Diagnostic Code 5284, subject to controlling regulations applicable to the payment of monetary benefits.

In assigning the ratings above under Diagnostic Code 5284, no rating for bilateral pes planus with plantar fasciitis shall be applied or continued under Diagnostic Code 5276 as it would violate the prohibition in VA regulations against pyramiding.

REMAND

As noted in the Introduction, the issue of a TDIU is raised by the record.  The Board recognizes that the RO denied a TDIU in January 2010 in the same decision that granted service connection for pes planus with plantar fasciitis and that the Veteran did not appeal the denial.  Nonetheless, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, in June 2011, the Veteran informed a VA examiner that he was working as a welder and purchasing agent, but "could no longer work due to his bilateral foot/heel pain."  Entitlement to a TDIU was raised by the record subsequent to the January 2010 denial of such a rating and the Veteran now meets the schedular requirements for entitlement to a TDIU.  Therefore, the Board finds a remand is necessary for consideration of the issue by the RO.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013).  Pursuant to 38 U.S.C.A. § 4.16(a)(1), for the purpose of one 60 percent disability, disabilities of both lower extremities, including the bilateral factor, will be considered as one disability.  In this decision, the Board granted a separate 30 percent rating for each foot.  When the ratings are combined and the bilateral factor is added, the overall disability rating for the Veteran's foot disability is 60 percent.  Therefore, the Veteran meets the schedular percentage requirements for a TDIU under section 4.16(a).

On remand, the RO should consider the Veteran's claim for a TDIU in light of the Board's decision herein that the Veteran is entitled to a higher initial disability rating for his service-connected foot disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
  
2.  If a TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


